Exhibit 10.1
[*Some dollar amounts, percentages and personal contact information have been
omitted from this agreement in connection with a request for confidential
treatment. The omitted information has been filed separately with the Securities
and Exchange Commission as part of the request for confidential treatment. The
omitted information is indicated by a blank and marked with an asterisk.]
Potash Sharing Agreement
This Potash Sharing Agreement (this “Agreement”) dated as of July 27, 2011 (the
“Effective Date”) is between American West Potash LLC, a Delaware limited
liability company (“Operator”), and the following parties: (i) the SL Group (as
defined in Section 1.11), (ii) American General Life Insurance Company, a Texas
corporation (“AIG”), and (iii) Pap and Pop Family Ltd., a Texas limited
partnership, and 3MKJ LP, a Texas limited partnership (collectively the
“Hortenstine Group” and, together with the SL Group and AIG, the “Other
Parties”); the Other Parties and the Operator, each a “Party” and collectively
the “Parties”).
RECITALS
A. WHEREAS, the Operator is managed and 50% owned by Prospect Global Resources,
Inc., a Nevada corporation (“PGRI”), as described in PGRI’s Current Report on
Form 8-A filed with the Securities and Exchange Commission on February 11, 2011
and amended on March 31, 2011 and incorporated herein by this reference, and the
Operator plans to investigate, permit, engineer, construct and operate a potash
facility in Apache County, Arizona; and
B. WHEREAS, the Other Parties own mineral interest and/or royalties in the
operational area of the proposed potash facility as further described in
Exhibit A hereto; and
C. WHEREAS, the Parties wish to enter into an agreement through which the
Operator will mine and share a royalty with the Other Parties on the resulting
potash production, which royalty will result in payments that differ from
payments that might otherwise have been made pursuant to the instruments
described in Exhibit A.
NOW THEREFORE, in consideration of the mutual promises contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Parties agree as follows:
ARTICLE I.
DEFINITIONS
The following terms shall have the following meanings:
1.1 “Affiliate” has the meaning set forth in Rule 12b-2 of the regulations
promulgated under the Securities Exchange Act of 1934, as amended.

 

 



--------------------------------------------------------------------------------



 



1.2 “AIG Interest” means the prior existing royalty that currently overlays the
Hortenstine Mineral Estate and portions of the SL Mineral Estate as described on
Exhibit A.
1.3 “Authorized Minerals” means potash and rock salt naturally occurring with
potash deposits and specifically excludes any petrified wood, helium or any
other minerals or substances.
1.4 “Hortenstine Interest” means the prior existing royalty that overlays the
Hortenstine Mineral Estate as described on Exhibit A.
1.5 “Hortenstine Lease” means a mineral lease between Operator and the
Hortenstine Group in the form of Exhibit B.
1.6 “Hortenstine Mineral Estate” means the geographic area described in the
Hortenstine Lease.
1.7 “Mineral Leases” means collectively the Hortenstine Lease and the SL Group
Lease.
1.8 “NI 43-101 Report” means the NI 43-101 Report covering the Royalty Pool Area
and other areas controlled by Operator commissioned by the Operator in 2011.
1.9 “Operator Private Area” means the minerals located within the geographic
area described on Exhibit C, whether leased by Operator or any of its
Affiliates.
1.10 “Royalty Percentages” means the following percentages with respect to Gross
Sales (as defined in Section 3.3) payable by Operator pursuant to Section 3.4
and notwithstanding the AIG Interest or the Hortenstine Interest:
AIG: __%*
Hortenstine Group: __%*
SL Group: __%*
1.11 “Royalty Pool Area” means collectively the Hortenstine Mineral Estate, the
Operator Private Area, the SL Group Mineral Estate and any private mineral
interest acquired after the Effective Date by the Operator in any sections of
following Townships and Ranges: 17N/25E, 17N/26E, 18N/25E, 18N/26E, 19N/25E,
19N/26E, 20N/26E (south of Interstate 40 only).
1.12 “SL Group” means, collectively, James Marlin Gale, Evelyn W. Lucking, David
Glen Spurlock, Ransom Theodore Spurlock, Robert H.W.W. Spurlock, Vincent Pride
Spurlock and Nancy Elizabeth Winn.
1.13 “SL Group Lease” means a mineral lease between Operator and the SL Group in
the form of Exhibit D.
1.14 “SL Group Mineral Estate” means the geographic area described in the SL
Group Lease.

 

2



--------------------------------------------------------------------------------



 



ARTICLE II.
EXCLUSIVE POTASH EXTRACTION
2.1 Operator shall be solely responsible for all costs and expenses associated
with the development of any facilities necessary for the extraction, processing
and sale of Authorized Minerals in the Royalty Pool Area (the “Facilities”). The
Other Parties shall have no ownership interest in or management rights
associated with the Facilities.
ARTICLE III.
PAYMENTS AND ROYALTY
3.1 Operator shall pay AIG the sum of $_____* simultaneously with the equivalent
payments to the Hortenstine Group and the SL Group pursuant to the Mineral
Leases 120 days following completion by Operator of the NI 43-101 Report and
Operator’s decision to proceed with a bankable feasibility study and related
development of a mine plan which payment shall occur no later than 12 months
from the Effective Date.
3.2 Operator shall pay AIG the sum of $_____* simultaneously with the equivalent
payments to the Hortenstine Group and the SL Group pursuant to the Mineral
Leases 120 days following application for any mining permit on private, state or
federal land in either Navajo or Apache County, Arizona, that includes plans to
utilize any portion of the Royalty Pool Area which payment shall occur no later
than 36 months from the Effective Date.
3.3 Royalties on Authorized Minerals extracted from the Royalty Pool Area shall
begin to accrue on the first date of production from the Royalty Pool Area.
Royalties shall be paid on “Gross Sales,” which will be defined as a sum
calculated based on tons actually sold and shipped during a calendar quarter at
the actual average quarterly sales price received by Operator during such
calendar quarter on a weighted basis according to production (“Average Quarterly
Price”).
3.4 Royalties on Gross Sales shall be as follows:

              Royalty Percentage of Gross   Average Quarterly Price   Sales on
Authorized Minerals    
Up to $300
    ___ %*
Greater than $300 up to $350
    ___ %*
Greater than $350 up to $400
    ___ %*
Greater than $400 up to $450
    ___ %*
Greater than $450 up to $500
    ___ %*
Greater than $500 up to $550
    ___ %*
Greater than $550 up to $600
    ___ %*
Greater than $600 up to $650
    ___ %*
Greater than $650 up to $700
    ___ %*
Greater than $700
    ___ %*

 

3



--------------------------------------------------------------------------------



 



Notwithstanding the foregoing, in no event shall the Royalties as a Percentage
of Gross Sales be less than the rates paid by Operator to the Arizona State
Lands Department where the average quarterly price is greater than $_____* (the
“State Rates”).
3.5 Royalties shall be calculated quarterly as of the last day of March, June,
September and December. Within 45 days of the end of each March, June, and
September and within 90 days of the end of each December, Operator shall pay to
each Party its Royalty Percentage earned for the preceding quarter.
3.6 All payments will be in U.S. dollars to the Other Parties without demand,
notice, set-off, or reduction, by wire transfer in good, immediately available
funds, to such account or accounts as the Other Parties may designate pursuant
to wire instructions provided by the Other Parties to the Operator.
3.7 Concurrently with the quarterly payments, Operator shall provide to the
Other Parties, quarterly statements setting forth for that quarter the finished
tons of all produced minerals, the actual sale and price information related
thereto, the State Rates paid by Operator and the calculation of the Royalty
Percentage of Gross Sales. In addition to the quarterly statements, Operator
shall provide an audited annual report of all operations, consisting of a
summary of the preceding year’s activities with respect to the Royalty Pool Area
insofar as the activities are relevant to the calculation of the Royalty
Percentages of Gross Sales.
3.8 All Royalty payments will be considered final and in full satisfaction of
all obligations of the Operator with respect thereto, unless one of the Other
Parties gives the Operator written notice describing and setting forth a
specific objection to the determination thereof within five years after receipt
by the Other Parties of the quarterly statement. If one or more of the Other
Parties object to a particular quarterly statement as herein provided, then:

  (i)  
The Other Parties will have the right, upon reasonable notice and at a
reasonable time, to have the Operator’s accounts and records relating to the
calculation of the Royalty in question audited by a chartered accountant
selected by the Other Parties and reasonably acceptable to the Operator.
    (ii)  
If such audit determines that there has been a deficiency or an excess in the
payment of Royalties made to the Other Parties, such deficiency or excess will
be resolved by adjusting the next quarterly Royalty payment due hereunder. If
production has ceased, settlement will be made between the Parties by cash
payment.
    (iii)  
The Other Parties will pay all costs of such audit unless a deficiency of two
percent or more of the amount due to the Other Parties is determined to exist.
The Operator will pay the costs of such audit if a deficiency of two percent or
more of the amount due is determined to exist.



 

4



--------------------------------------------------------------------------------



 



Failure on the part of the Other Parties to make claim on the Operator for
adjustment in such five-year-period will establish the correctness of the
payment and preclude the filing of exception thereto or making of claims for
adjustment thereon.
3.9 In addition to the Other Parties’ rights set forth in Section 3.8(i) above,
Operator shall permit each Other Party and any authorized representatives
designated by an Other Party to inspect Operator’s financial and accounting
records (including without limitation any records and data that are maintained
electronically), and, in conjunction with such inspection, to make copies and
take extracts therefrom, and to discuss with Operator the calculation of the
Royalty Percentages of Gross Sales, at such reasonable times during normal
business hours and at annual intervals.
3.10 All books and records used by Operator to calculate the Royalty Percentages
of Gross Sales shall be kept according to U.S. generally accepted accounting
principles consistently applied.
3.11 Any Royalty payment that is not paid when due shall accrue interest at an
annual rate of the greater of (a) the Prime Rate per the Wall Street Journal
plus 4% or (b) 8% until paid (based the actual number of days in a 365 day
year). Recalculated royalty payments shall accrue interest at the same rate
based on the properly recalculated amount commencing as of the date the payment
should have been made.
3.12 The Royalty constitutes an interest in the land constituting the Royalty
Pool Area and the Royalty shall run with the land constituting the Royalty Pool
Area and every interest therein. The sale or other disposition of the Royalty
Pool Area will be effective only in accordance with Section 8.12 hereof. The
Operator will upon request sign and deliver to the Other Parties, and the Other
Parties may register or otherwise record against titles to the land in the
Royalty Pool Area, the form of notice or other document or documents as the
Other Parties may reasonably request to give notice of the existence of the
Royalty to third parties, to secure payment of the Royalty and to protect the
Other Parties’ right to receive the Royalty as contemplated herein.
ARTICLE IV.
REPRESENTATIONS AND WARRANTIES
4.1 Each of the Parties represents and warrants to the other Parties that it has
full power and authority to enter into this Agreement and to consummate the
transactions contemplated hereby; it has duly and validly executed and delivered
this Agreement, which constitutes the legal, valid and binding obligation of it,
enforceable in accordance with its terms, except as such enforceability may be
limited by applicable bankruptcy, insolvency, moratorium, reorganization or
similar laws in effect which affect the enforcement of creditors’ rights
generally and by equitable limitations on the availability of specific remedies.

 

5



--------------------------------------------------------------------------------



 



ARTICLE V.
LESSER INTEREST; THIRD PARTY CLAIMS
5.1 Operator’s obligation to pay the Royalty and other payments provided herein
is based upon each of the Other Parties’ ownership of its respective, full
undivided interest, either in their mineral estate or royalty interest. In the
event it is determined that Other Parties own less than the full undivided
interest therein, that Other Parties’ right to receive the Royalty and other
payments hereunder shall bear the same portion to 100% as its total interest
bears to the full undivided whole of the respective Other Parties’ mineral
estate or royalty interest.
5.2 If any person or entity not a Party hereto asserts a claim of ownership in
any Other Parties’ mineral estate or royalty interest (as the case may be), or a
claim to a share in the production of Authorized Minerals produced from the
Property in the form of a written demand letter or a judicial action to quiet
title (an “Adverse Claim”), Operator, at its sole discretion, after written
notice to the affected Other Party, may suspend its obligation to make payments
to the affected Other Party as provided herein, and in lieu thereof, may deposit
in an interest-bearing account payments equivalent to payments to the affected
Other Party which may otherwise become due to the affected Other Party;
provided, that Operator’s obligation to make payments to remaining Other Parties
not subject to the Adverse Claim shall not be suspended. Such deposit or
deposits shall remain in such interest-bearing account until the claim or
controversy is resolved or settled by final court decision, by arbitration,
negotiation or otherwise. If Operator is required or elects to make any payments
to such persons or entities not a party hereto as a result of, or in settlement
of, any such Adverse Claim, either by way of contract, settlement, compromise,
final court judgment, or otherwise, Operator may recover from, or credit
against, any payments thereafter becoming due to the affected Other Party
hereunder, the amount of such payments and all other costs and expenses
(including reasonable attorney’s fees) paid or incurred by Operator as a result
of any such Adverse Claim; provided, that Operator make no such recovery or
credit against payments provided herein as to Other Parties not subject to the
Adverse Claim.
ARTICLE VI.
TERM
6.1 This Agreement shall be effective as of the Effective Date, and shall
continue so long thereafter as mineral operations are conducted on a continuous
basis from the Royalty Pool Area (the “Term”). For purposes of this Section 6.1,
mineral operations shall be deemed “conducted on a continuous basis” from the
Royalty Pool Area unless and until the earlier of: (i) a period of one hundred
eighty (180) consecutive days elapses in which no development, mining or
processing operations are conducted on the Royalty Pool Area (“Cessation of
Operations”); or (ii) Operator, in its sole discretion, decides to abandon the
Facilities (“Abandonment”). Upon Cessation of Operations or Abandonment, this
Agreement shall immediately terminate.
6.2 The Operator shall have the right to terminate this Agreement with respect
to one or more Other Parties for cause, without prejudice to any other right
which it may otherwise have against such Other Parties under the provisions of
this Agreement, at law, in equity or otherwise. Cause shall include but not be
limited to the failure of an Other Party to perform material specific
conditions, covenants or promises in this Agreement, but shall not include
filing by or against an Other Party of a petition to have it adjudged bankrupt,
for a successor under bankruptcy, for general assignment for the benefit of
creditors, or for an Other Party’s insolvency or discontinuance of business.
Prior to termination, Operator shall notify the Other Parties in writing of the
basis for such termination and provide a 30 day cure period.

 

6



--------------------------------------------------------------------------------



 



6.3 The Other Parties shall have the right to terminate this Agreement: (a) upon
written notice from any Other Party that is also a party to a Mineral Lease for
(i) rejection of the Mineral Lease in any bankruptcy proceeding filed by or
against the Operator; or (ii) material breach of the terms of that Other Party’s
Mineral Lease, including any obligation to make payments under the terms of the
Mineral Lease, but only after written notice to the Operator specifying the
basis for such material breach and providing a 10 day cure period; or (b) in the
event a majority interest of the Royalty Percentages agrees and one or more of
the following circumstances occurs: (i) Operator fails to make any payment as
set forth herein in Sections 3.1, 3.2 and 3.5; (ii) Operator fails to complete
the NI 43-101 Report within 12 months of the Effective Date; (iii) Operator
fails to make application for any mining permit within 36 months of the
Effective Date; (iv) production of Authorized Minerals has not commenced within
seven years of the Effective Date; (v) Operator fails to deliver timely the
quarterly statements or the audited annual report required by Section 3.7; or
(vi) for Operator’s cause, without prejudice to any other right which the Other
Parties may otherwise have against Operator under the provisions of this
Agreement, at law, in equity or otherwise; provided that, as to items (b)(i),
(v) or (vi), prior to termination, the Other Parties shall notify the Operator
in writing of the basis for such termination and provide a 10-day cure period in
the cases of items (i) or (v) (limited, with respect to items (i) or (v), to one
10-day cure period per calendar year) and a 30 day cure period in the case of
item (vi). Cause shall include but not be limited to the failure of the Operator
to perform material specific conditions, covenants or promises in this
Agreement, filing by or against the Operator of a petition to have it adjudged
bankrupt, for a successor under bankruptcy, for general assignment for the
benefit of creditors, or for the Operator’s insolvency or discontinuance of
business.
ARTICLE VII.
INDEMNIFICATION
7.1 The Operator shall defend, indemnify and hold harmless each Other Party and
its Affiliates, and their respective trustees, beneficiaries, directors
officers, employees and agents, and the successors and assigns of each of the
foregoing for, from and against any and all loss, damage, liability, cost or
expense (including reasonable attorneys’ fees and expenses) arising out of the
performance by Operator of this Agreement except to the extent caused by an
Other Party’s gross negligence or willful misconduct.
7.2 The indemnities provided for in Section 7.1 are not intended to, and do not,
apply to any dispute or litigation between Operator and any Other Party
regarding the terms and provisions of, the interpretation of, or the failure of
performance by one of the Parties under this Agreement.
7.3 This Article VII shall survive the expiration or any termination of this
Agreement.

 

7



--------------------------------------------------------------------------------



 



ARTICLE VIII.
MISCELLANEOUS
8.1 Except as otherwise specifically provided, all fees, costs and expenses
incurred by any Party in negotiating this Agreement or in consummating the
transaction contemplated by this Agreement shall be paid by the Party incurring
the same.
8.2 Operator agrees to provide written notice to the Other Parties together with
a copy of all applications for material permits, authorities, licenses, as well
as copies of all material final permits, authorities and licenses relative to
the Royalty Pool Area, along with any notice of violation, suit, investigation
or other proceeding that could have a material adverse effect on production from
the Royalty Pool Area, and written notice of Cessation of Operations or
Abandonment or any third party agreements affecting ownership of the Royalty
Pool Area.
8.3 All notices and communications required or permitted under this Agreement
shall be in writing and addressed as set forth below. Any communication or
delivery hereunder shall be deemed to have been duly made and the receiving
Party charged with notice (i) if personally delivered, when received, (ii) if
sent by facsimile transmission, when received, or (iii) if sent by overnight
courier, one day after sending. All notices shall be addressed as follows:
If to Operator:
American West Potash LLC
600 17th Street, Suite 2800-South
Denver, Colorado 80202
Attn: Patrick L. Avery, President
Facsimile: (720) 294-0402
If to AIG:
American General Life Insurance Company
                          *

If to SL Group:
James Marlin Gale
                          *

Evelyn W. Lucking
                          *

David Glen Spurlock
                          *

Ransom Theodore Spurlock
                          *

Robert H.W.W. Spurlock
                          *

Vincent Pride Spurlock
                          *

and
Nancy Elizabeth Winn
                          *


 

8



--------------------------------------------------------------------------------



 



Any Party may, by written notice so delivered to the other Parties, change the
address or individual to which delivery shall thereafter be made.
8.4 This Agreement may only be amended in writing signed by all the Parties, and
any rights hereunder may not be waived except by an instrument in writing signed
by the Party to be charged with such waiver and delivered by such Party to all
other Parties. The waiver or failure of any Party to enforce any provision of
this Agreement shall not be construed or operate as a waiver of any further
breach of such provision or of any other provision of this Agreement.
8.5 The Parties agree to execute a written short form or memorandum of this
Agreement of even date herewith in the form attached hereto as Exhibit E and
which is sufficient to be entitled to be recorded in the real property records
under the laws of the State of Arizona and which shall recite the Royalty
Percentages.
8.6 The Other Parties acknowledge that Operator is managed and partially owned
by PGRI, which is a public company, and that AIG is an insurance company owned
by a public company, and that consequently this agreement and a description of
this agreement may be required to be filed by PGRI or AIG with and/or reported
to the Securities and Exchange Commission and may be required to be filed with,
reported to or otherwise disclose to other applicable regulatory organizations.
Subject to PGRI’s and AIG’s legal filing, reporting and disclosure obligations,
each Party agrees not to disclose and to keep the terms of this Agreement any
information related thereto, including information set forth in reports
delivered pursuant to Section 3.4, confidential, except that (i) each party may
share the contents hereof with their employees, advisors, representatives, etc.,
to the extent such persons are advised of the confidentiality of the terms
hereof and are instructed to keep the terms confidential, and to the extent
doing so is necessary in order to evaluate the proposals contained herein, and
(ii) each party may make such disclosures as are required by law or legal
process. To the extent Operator or PGRI desires to make a public announcement of
the existence (but not the content) of this Agreement, the content of any press
release shall be mutually agreed. Subject to PGRI’s legal filing requirements,
no public announcement shall include AIG’s name without the prior written
approval of AIG.

 

9



--------------------------------------------------------------------------------



 



8.7 The headings of the Articles and Sections of this Agreement are for guidance
and convenience of reference only and shall not limit or otherwise affect any of
the terms or provisions of this Agreement.
8.8 This Agreement may be executed by the Parties in any number of counterparts,
each of which shall be deemed an original instrument, but all of which together
shall constitute but one and the same instrument. Signatures of the Parties
transmitted by facsimile or electronic scan transmission in .pdf format shall be
considered binding.
8.9 References made in this Agreement, including use of a pronoun, shall be
deemed to include where applicable, masculine, feminine, singular or plural,
individuals or entities. As used in this Agreement, “person” shall mean any
natural person, corporation, partnership, trust, limited liability company,
court, agency, government, board, commission, estate or other entity or
authority.
8.10 This Agreement and the transactions contemplated hereby and any arbitration
or dispute resolution conducted pursuant hereto shall be construed and enforced
in accordance with, and governed by, the laws of the State of Arizona, without
regard to its conflicts of laws rules. The Parties shall attempt to resolve any
dispute that may arise in connection with this Agreement through a process of
mediation administered by a mediation service provider mutually agreed upon by
the Parties (the “Mediation Service Provider”). The complaining Party must
notify the other Party or Parties that a dispute exists and, for a period of ten
days, the Parties shall attempt to agree on the Mediation Service Provider. If
during such ten-day-period, the Parties cannot agree upon a Mediation Service
Provider, the Mediation Service Provider shall be appointed by the American
Arbitration Association. A designated individual mediator will then be selected
in accordance with the rules of the Mediation Service Provider to conduct the
mediation; provided that such mediator must have experience in the mining
industry and must not have any conflict of interest. The mediation will be a
nonbinding conference between the Parties conducted in accordance with the
applicable rules and procedures of the Mediation Service Provider. The Parties
shall attempt to settle the dispute by participating in at least ten hours of
mediation at the offices of the Mediation Service Provider. No Party may
initiate litigation or arbitration proceedings with respect to any dispute until
the mediation of such dispute is complete with the sole exception of seeking
emergency relief from a court of competent jurisdiction, as described below. Any
mediation will be considered complete: (i) if the Parties enter into an
agreement to resolve the dispute; (ii) with respect to the Party submitting the
dispute to mediation, if the other Party or Parties fail to appear at or
participate in a reasonably scheduled mediation conference; or (iii) if the
dispute is not resolved within five days after the mediation is commenced,
provided the Parties have participated in at least ten hours of mediation, as
provided above. EACH OF THE PARTIES HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS
AGREEMENT AND ANY AGREEMENT CONTEMPLATED TO BE EXECUTED IN CONJUNCTION HEREWITH,
OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER VERBAL OR
WRITTEN) OR ACTIONS OF ANY PARTY. THIS PROVISION IS A MATERIAL INDUCEMENT FOR
THE PARTIES ENTERING INTO THIS AGREEMENT.

 

10



--------------------------------------------------------------------------------



 



8.11 This Agreement, along with the Mineral Leases, constitutes the entire
understanding among the Parties, their respective partners, members, trustees,
shareholders, officers, directors and employees with respect to the subject
matter hereof, except to the extent provided in the Mineral Leases, superseding
all negotiations, prior discussions and prior agreements and understandings
relating to such subject matter.
8.12 This Agreement is intended only to benefit the Parties hereto and their
respective permitted successors and assigns. Any transfer, assignment, sale, or
other disposal of all or any portion of Operator’s interest in this Agreement or
any portion of the Operator Private Area shall only be permissible if the
prospective transferee has first delivered to the Other Parties a written and
enforceable undertaking agreeing to be bound, to the extent of the interest
disposed of, by all the terms and conditions of this Agreement.
8.13 It is the intent of the Parties that the provisions contained in this
Agreement shall be severable. Should any provisions, in whole or in part, be
held invalid as a matter of law, such holding shall not affect the other
portions of this Agreement, and such portions that are not invalid shall be
given effect without the invalid portion, provided, however that Article III
remains in full force and effect.
8.14 The Parties agree that legal remedies may be inadequate to enforce the
provisions of this Agreement and that equitable relief, including specific
performance and injunctive relief, may be used to enforce the provisions of this
Agreement.
8.15 In any action arising out of this Agreement, the prevailing party shall
recover reasonable attorneys’ fees incurred therein in addition to the amount of
any judgment, costs and other expenses as determined by the court or other
arbitral forum.
8.16 This Agreement applies and extends to any further or additional right,
title, interest or estate heretofore or hereafter acquired by the Operator in
the Royalty Pool Area.
IN WITNESS WHEREOF the Parties have executed this Agreement effective as of the
Effective Date.
AMERICAN WEST POTASH LLC

         
By:
       
 
 
 
Patrick L. Avery    
 
  Its: Manager    

 

11



--------------------------------------------------------------------------------



 



SL GROUP

     
 
James Marlin Gale
   
 
   
 
Evelyn W. Lucking
   
 
   
 
David Glen Spurlock
   
 
   
 
Ransom Theodore Spurlock
   
 
   
 
Robert H.W.W. Spurlock
   
 
   
 
Vincent Pride Spurlock
   
 
   
 
Nancy Elizabeth Winn
   

 

12



--------------------------------------------------------------------------------



 



This page was intentionally left blank.

 

13



--------------------------------------------------------------------------------



 



AMERICAN GENERAL LIFE INSURANCE COMPANY
American General Life Insurance Company, a Texas corporation
By: AIG Asset Management (U.S.), LLC
a Delaware limited liability company, its Investment Adviser

         
By:
       
 
 
 
Tom N. Denkler    
 
  Its: Managing Director    

 

14



--------------------------------------------------------------------------------



 



HORTENSTINE GROUP
PAP PAP AND POP FAMILY LTD.
By: HLCC, LLC, its General Partner

         
By:
       
 
 
 
Name: Tom Hortenstine    
 
  Title: President    

3MKJ LP
By: HMC Investment Management, LLC, its General Partner

         
By:
       
 
 
 
Name: Katherine Hortenstine    
 
  Title: President    

 

15



--------------------------------------------------------------------------------



 



Exhibit A
to
POTASH SHARING AGREEMENT
1. Mineral Estate Interests:

                                          Originating                    
Instrument                     Type/Recorded     Record           Sections  
Document No.,     Owner           (all except   Apache County, Party Name   Name
  Township   Range   where noted)   Arizona
SL Group Mineral Estate
      17N   25E   1, 3, 5, 7, 9, 11, 13, 15, 17, 19, 21, 23   Warranty Deed
recorded at Book 1, Page 597
 
                   
 
      17N   26E   1, 3, 5, 7, 9, 11, 13, 15, 17, 19, 21, 23   Warranty Deed
recorded at Book 1, Page 597
 
                   
 
              25, 27, 29, 31, 33, 35   Quitclaim Deed recorded at Book 12, Page
569
 
                   
 
      18N   26E   1, 3, 9, 11, 13, 15, 21, 23, 25, 27, 29(SE/4 — 160ac), 31, 33,
34(SW/4 of NW/4 — 40ac), 35   Warranty Deed recorded at Book 1, Page 597
 
                   
 
      19N   26E   13, 21, 23, 25, 27, 33, 35   Warranty Deed recorded at Book 1,
Page 597
 
                   
 
      20N   26E   21(S/2 — 320ac), 22(S/2 — 320ac), 23(S of railroad — 375),
27(N of railroad — 50ac), 28(NE/4, E/2 of NW/4, NE/4 of SW/4 — 280ac), 29(S of
I-40 — 440ac), 31, 33(W of Rio Puerco — 69ac)   Warranty Deed recorded at Book
1, Page 597 (as to 28 and 90ac of 31)

Warranty Deed recorded at Book 29, Page 114 (as to remaining sections and 550ac
of 31)
 
                   

 

16



--------------------------------------------------------------------------------



 



                                          Originating                    
Instrument                     Type/Recorded     Record           Sections  
Document No.,     Owner           (all except   Apache County, Party Name   Name
  Township   Range   where noted)   Arizona
Hortenstine Group Mineral Estate
                  Warranty Deed recorded at Book 29 Page 120
 
                   
 
      18N   25E   All of sections 1, 3, 5, 9, 11, 13, 15, 17, 21, 23, 25, 27,
29, 33 and 35    
 
                   
 
      19N   25E   All of sections 13, 23, 25, 27, 33 and 35, together with those
portions of sections 1, 11, 15 and 21 lying south and east of the thread of the
stream of the Rio Puerco of the West and lying south of the southern limit of
the right-of-way of the Atlantic and Pacific Railroad together with the west
half of the southwest quarter and the south half of the northwest quarter of
Section 12.    
 
                   
 
      18N   26E   All of sections 5, 7, 17 and 19, together with the north half
and the southwest quarter of section 29    

 

17



--------------------------------------------------------------------------------



 



                                          Originating                    
Instrument                     Type/Recorded     Record           Sections  
Document No.,     Owner           (all except   Apache County, Party Name   Name
  Township   Range   where noted)   Arizona
 
                   
 
      19N   26E   All of sections 3, 5, 7, 9, 11, 15, 17, 19, 29 and 31    
 
                   
 
      20N   26E   All of section 35 together with that portion of section 33
lying south and east of the thread of the stream of the Rio Puerco of the West
and lying south of the southern limit of the right-of-way of the Atlantic and
Pacific Railroad    

2. Prior Existing Royalty Interests:

                                          Originating                    
Instrument                     Type/Recorded     Record           Sections  
Document No.,     Owner           (all except   Apache County, Party Name   Name
  Township   Range   where noted)   Arizona
AIG Royalty Interest
      17N   25E   All of sections 1, 3, 5, 7, 9, 11, 13, 15, 17, 19, 21 and 23  
Warranty Deed Book 29 Page 120
 
                   
 
      18N   25E   All of sections 1, 3, 5, 9, 11, 13, 15, 17, 21, 23, 25, 27, 29
33 and 35    
 
                   
 
      19N   25 E   All of sections 13, 23, 25, 27, 33 and 35, together with
those portions of sections 1, 11, 15 and 21 lying south and east of the thread
of the stream of the Rio Puerco of the West and lying south of the southern
limit of the right-of-way of the Atlantic and Pacific Railroad, together with
the west half of the southwest quarter and the south half of the northwest
quarter of Section 12.    
 
                   

 

18



--------------------------------------------------------------------------------



 



                                          Originating                    
Instrument                     Type/Recorded     Record           Sections  
Document No.,     Owner           (all except   Apache County, Party Name   Name
  Township   Range   where noted)   Arizona
 
      17N   26 E   All of sections 1, 3, 5, 7, 9, 11, 13, 15, 17, 19, 21 and 23
   
 
                   
 
      18N   26 E   All of sections 1, 3, 5, 7, 9, 11, 13, 15, 17, 19, 21, 23,
25, 27, 29, 31, 33, and 35, together with the southwest quarter of the northwest
quarter of section 34.    
 
                   
 
      19N   26 E   All of sections 1, 3, 5, 7, 9, 11, 13, 15, 17, 19, 21, 23,
25, 27, 29, 31, 33 and 35    
 
                   
 
      20N   26E   All of sections 25 and 35, together with those portions of
sections 23, 27, 31 and 33 lying south and east of the thread of the stream of
the Rio Puerco of the West and lying south of the southern limit of the
right-of-way of the Atlantic and Pacific Railroad, together with the north half
of the northeast quarter, the southeast quarter of the northeast quarter and the
northeast quarter of the northwest quarter of section 28 lying south and east of
the Atchison Topeka and Santa Fe Railroad Company’s right-of-way, together with
the west half of section 26.    
 
                   

 

19



--------------------------------------------------------------------------------



 



                                          Originating                    
Instrument                     Type/Recorded     Record           Sections  
Document No.,     Owner           (all except   Apache County, Party Name   Name
  Township   Range   where noted)   Arizona
Hortenstine Royalty Interest
      17N   25 E   All of sections 1, 3, 5, 7, 9, 11, 13, 15, 17, 19, 21 and 23
  Warranty Deed Book 29 Page 120
 
                   
 
      17N   26E   All of sections 1, 3, 5, 7, 9, 11, 13, 15, 17, 19, 21 and 23  
 
 
                   
 
      18N   26 E   All of sections 1, 3, 9, 11, 13, 15, 21, 23, 25, 27, 31, 33
and 35, together with the southeast quarter of section 29 and the southwest
quarter of the northwest quarter of section 34    
 
                   

 

20



--------------------------------------------------------------------------------



 



                                          Originating                    
Instrument                     Type/Recorded     Record           Sections  
Document No.,     Owner           (all except   Apache County, Party Name   Name
  Township   Range   where noted)   Arizona
 
      19N   26 E   All of sections 1, 5, 7, 13, 21, 23, 25, 27, 33 and 35    

 

21



--------------------------------------------------------------------------------



 



                                          Originating                    
Instrument                     Type/Recorded     Record           Sections  
Document No.,     Owner           (all except   Apache County, Party Name   Name
  Township   Range   where noted)   Arizona
 
      20N   26E   All of section 25 together with those portions of sections 23,
27 and 31 lying south and east of the thread of the stream of the Rio Puerco of
the West and lying south of the southern limit of the right-of-way of the
Atlantic and Pacific Railroad and the north half southeast quarter of the
northeast quarter and the northeast quarter of the northwest quarter of section
28 lying south and east of the Atchison Topeka and Santa Fe Railroad Company’s
right-of-way, together with the west half of section 26.    

 

22



--------------------------------------------------------------------------------



 



Exhibit B
See Attached Hortenstine Mineral Lease

 

 



--------------------------------------------------------------------------------



 



Exhibit C
Operator Private Area
PARCEL NO. 1
ALL OIL, GAS AND MINERAL RIGHTS, INCLUDING BUT NOT LIMITED TO POTASH, COAL,
URANIUM, THORIUM OR ANY OTHER MATERIAL WHICH ARE OR MAY BE DETERMINED TO BE
PECULIARLY ESSENTIAL TO THE PRODUCTION OF FISSIONAL MATERIALS, WHETHER OR NOT OF
COMMERCIAL VALUE, LOCATED IN SECTIONS 25, 27, 29, 31, 33 AND 35, TOWNSHIP 17
NORTH, RANGE 25 EAST OF THE GILA AND SALT RIVER BASE AND MERIDIAN, APACHE
COUNTY, ARIZONA.
EXCEPT FOR PETRIFIED WOOD, ARTIFACTS AND FOSSILS IN ANY AND ALL PRIVATE MINERAL
SECTIONS ASSIGNED IN 2010-007258.
EXCEPTING ANY AND ALL UNPROBATED AND INCHOATE RIGHTS, IF ANY, OF HEIRS OF THEO
SPURLOCK, W.H. SPURLOCK, ARZA L. GREER AND/OR ANNE S. GREER.
PARCEL NO. 2
ALL MINERALS NOT PREVIOUSLY CONVEYED OR RESERVED INCLUDING BUT NOT LIMITED TO
POTASH, COAL, URANIUM, THORIUM OR ANY OTHER MATERIAL WHICH ARE OR MAY BE
DETERMINED TO BE PECULIARLY ESSENTIAL TO THE PRODUCTION OF FISSIONAL MATERIALS,
WHETHER OR NOT OF COMMERCIAL VALUE, LOCATED IN SECTIONS 30 AND 34, TOWNSHIP 17
NORTH, RANGE 25 EAST OF THE GILA AND SALT RIVER BASE AND MERIDIAN, APACHE
COUNTY, ARIZONA AS SET FORTH IN DOCKET 68, PAGE 144.
EXCEPTING AND RESERVING UNTO THE UNITED STATES ALL OF THE OIL AND GAS IN SAID
LANDS, TOGETHER WITH THE RIGHT TO PROSPECT FOR, MINE AND REMOVE THE SAME
PURSUANT TO THE PROVISIONS AND LIMITATIONS OF THE ACT OF JULY 17, 1914 (38 STAT.
509), AS SET FORTH IN THE PATENT TO SAID LAND, RECORDED AS DOCKET 29, PAGE 9 AND
AS DOCKET 29, PAGE 11.
EXCEPT FOR PETRIFIED WOOD, ARTIFACTS AND FOSSILS IN ANY AND ALL PRIVATE MINERAL
SECTIONS ASSIGNED IN 2010-007258.
EXCEPTING ANY AND ALL UNPROBATED AND INCHOATE RIGHTS, IF ANY, OF HEIRS OF, ARZA
L. GREER AND/OR ANNE S. GREER.

 

 



--------------------------------------------------------------------------------



 



Exhibit D
See Attached S/L Mineral Lease

 

 



--------------------------------------------------------------------------------



 



Exhibit E
Form of Memorandum of Potash Sharing Agreement

 

 



--------------------------------------------------------------------------------



 



MEMORANDUM OF POTASH SHARING AGREEMENT
THIS MEMORANDUM OF POTASH SHARING AGREEMENT (the “Memorandum”) is made and
entered into and made effective as of this 27th day of July, 2011 (the
“Effective Date”), by and between American West Potash LLC, a Delaware limited
liability company (“Operator”), and the following parties: (i) James Marlin
Gale, Evelyn W. Lucking, David Glen Spurlock, Ransom Theodore Spurlock, Robert
H.W.W. Spurlock, Vincent Pride Spurlock and Nancy Elizabeth Winn (collectively,
the “SL Group”), (ii) American General Life Insurance Company, a Texas
corporation (“AIG”), and (iii) Pap and Pop Family Ltd., a Texas limited
partnership, and 3MKJ LP, a Texas limited partnership (collectively the
“Hortenstine Group” and, together with the SL Group and AIG, the “Other
Parties”; the Other Parties and the Operator, each a “Party” and collectively
the “Parties”).
RECITALS
A. WHEREAS, the Operator is managed and 50% owned by Prospect Global Resources,
Inc., a Nevada corporation (“PGRI”), and plans to investigate, permit, engineer,
construct and operate a potash facility in Apache County, Arizona (the
“Facilities”); and
B. WHEREAS, the Other Parties own mineral interest and/or royalties in the
operational area of the proposed potash facility as further described in
Exhibit A hereto; and
C. WHEREAS, the Parties have entered into an agreement through which the
Operator will mine and share a royalty with the Other Parties on the resulting
potash production, in a defined Royalty Pool Area.
D. WHEREAS, the parties desire to confirm the Operator’s grant to Other Parties
of such rights, and to place of record a notice of the Agreement.
AGREEMENT
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby confessed and acknowledged, and in consideration of the
mutual promises and covenants herein contained, the parties hereto have agreed
and do hereby agree as follows:
1. Mineral Leases. The Operator has entered into mineral leases with the
Hortenstine Group and the SL Group.
2. Term. The Agreement will continue until terminated as set forth in the
Agreement.
3. Successors and Assigns. The Agreement is binding on the parties’ respective
successors and assigns.

 

 



--------------------------------------------------------------------------------



 



4. Title to After-Acquired and Additional Interests. The Agreement applies and
extends to any further or additional right, title, interest or estate heretofore
or hereafter acquired by the Operator in the area described on Exhibit B.
5. Indemnity. The Operator shall indemnify each Other Party for any loss,
damage, liability, cost or expense (including reasonable attorneys’ fees and
expenses) arising out of the performance by Operator of this Agreement except to
the extent caused by an Other Party’s gross negligence or willful misconduct.
6. Additional Terms. The Agreement contains provisions pertaining to various
payments and production royalties and various other provisions, and reference is
made to the Agreement for such other terms and conditions as govern the
Agreement, which provisions, terms and conditions are by this reference
incorporated herein. Nothing in this Memorandum shall limit or affect the rights
and duties of the parties under the Agreement. Information regarding the
Agreement can be obtained from Operator or Other Parties at the addresses set
forth above.
IN WITNESS WHEREOF, the parties have executed this Memorandum of Potash Sharing
Agreement as of the date first above written.
AMERICAN WEST POTASH LLC

         
By: 
   
 
Title:       

 

2



--------------------------------------------------------------------------------



 



                  3MKJ LP   PAP AND POP FAMILY LTD.    
 
                By: HMC Investment Management, LLC,
its General Partner   By: HLCC, LLC, its General Partner    
 
               
By:
      By:        
 
 
 
Name: Katherine Hortenstine      
 
Name: Tom Hortenstine    
 
  Title: President       Title: President    

 

3



--------------------------------------------------------------------------------



 



AMERICAN GENERAL LIFE INSURANCE COMPANY
By: AIG Asset Management (U.S.), LLC
a Delaware limited liability company, its Investment Adviser

         
By:
       
 
 
 
Tom N. Denkler    
 
  Managing Director    

 

4



--------------------------------------------------------------------------------



 



SL GROUP

     
 
James Marlin Gale
   
 
   
 
Evelyn W. Lucking
   
 
   
 
David Glen Spurlock
   
 
   
 
Ransom Theodore Spurlock
   
 
   
 
Robert H.W.W. Spurlock
   
 
   
 
Vincent Pride Spurlock
   
 
   
 
Nancy Elizabeth Winn
   

 

5



--------------------------------------------------------------------------------



 



ACKNOWLEDGEMENTS

             
STATE OF
   
 
  )    
 
      : ss.
COUNTY OF
   
 
  )    

The foregoing instrument was acknowledged before me this                     
day of                                    , 2011, by Patrick Avery as Chief
Executive Officer of American West Potash, LLC a Delaware limited liability
company.
Witness my hand and official seal.

         
 
 
 
Notary Public    

My Commission expires:

 

6



--------------------------------------------------------------------------------



 



             
STATE OF
   
 
  )    
 
      : ss.
COUNTY OF
   
 
  )    

The foregoing instrument was acknowledged before me this  _____  day of
                                        , 2011, by Tom N. Denkler as Managing
Director of AIG Asset Management (U.S.), LLC, a Delaware limited liability
company, as Investment Advisor to American General Life Insurance Company, a
Texas corporation.
Witness my hand and official seal.

         
 
 
 
Notary Public    

My Commission expires:                                         

 

7



--------------------------------------------------------------------------------



 



             
STATE OF
   
 
  )    
 
      : ss.
COUNTY OF
   
 
  )    

The foregoing instrument was acknowledged before me this  _____  day of
                                        , 2011, by Katherine Hortenstine as
President of HMC Investment Management, LLC, as general partner of 3MKJ LP.
Witness my hand and official seal.

         
 
 
 
Notary Public    

My Commission expires:                                         

             
STATE OF
   
 
  )    
 
      : ss.
COUNTY OF
   
 
  )    

The foregoing instrument was acknowledged before me this  _____  day of
                                        , 2011, by Tom Hortenstine as President
of HLCC, LLC as general partner of Pap and Pop Family, Ltd, a limited
partnership.
Witness my hand and official seal.

         
 
 
 
Notary Public    

My Commission expires:                                         

             
STATE OF
   
 
  )    
 
      ) ss.
COUNTY OF
   
 
  )    

The foregoing instrument was acknowledged before me this  _____  day of
                                        , 2011, by James Marlin Gale.
Witness my hand and official seal.

         
 
 
 
Notary Public    

My Commission expires:                                         

 

8



--------------------------------------------------------------------------------



 



             
STATE OF
   
 
  )    
 
      : ss.
COUNTY OF
   
 
  )    

The foregoing instrument was acknowledged before me this  _____  day of
                                        , 2011, by Evelyn W. Lucking.
Witness my hand and official seal.

         
 
 
 
Notary Public    

My Commission expires:                                         

             
STATE OF
   
 
  )    
 
      : ss.
COUNTY OF
   
 
  )    

The foregoing instrument was acknowledged before me this  _____  day of
                                        , 2011, by David Glen Spurlock.
Witness my hand and official seal.

         
 
 
 
Notary Public    

My Commission expires:                                         

             
STATE OF
   
 
  )    
 
      : ss.
COUNTY OF
   
 
  )    

The foregoing instrument was acknowledged before me this  _____  day of
                                        , 2011, by Ransom Theodore Spurlock.
Witness my hand and official seal.

         
 
 
 
Notary Public    

My Commission expires:                                         

 

9



--------------------------------------------------------------------------------



 



             
STATE OF
   
 
  )    
 
      : ss.
COUNTY OF
   
 
  )    

The foregoing instrument was acknowledged before me this  _____  day of
                                        , 2011, by Robert H.W.W. Spurlock.
Witness my hand and official seal.

         
 
 
 
Notary Public    

My Commission expires:                                         

             
STATE OF
   
 
  )    
 
      : ss.
COUNTY OF
   
 
  )    

The foregoing instrument was acknowledged before me this  _____  day of
                                        , 2011, by Vincent Pride Spurlock.
Witness my hand and official seal.

         
 
 
 
Notary Public    

My Commission expires:                                         

             
STATE OF
   
 
  )    
 
      : ss.
COUNTY OF
   
 
  )    

The foregoing instrument was acknowledged before me this  _____  day of
                                        , 2011, by Nancy Elizabeth Winn.
Witness my hand and official seal.

         
 
 
 
Notary Public    

My Commission expires:                                         

 

10



--------------------------------------------------------------------------------



 



EXHIBIT A
TO
MEMORANDUM OF
POTASH SHARING AGREEMENT
THE PROPERTY
The mineral estate in Authorized Minerals in the following described lands
located in Apache County, Arizona:
Township 17 North 25 East, Gila and Salt River Meridian

     
Section 1:
  All;
Section 3:
  All;
Section 5:
  All;
Section 7:
  All;
Section 9:
  All;
Section 11:
  All;
Section 13:
  All;
Section 15:
  All;
Section 17:
  All;
Section 19:
  All;
Section 21:
  All;
Section 23:
  All.

Township 17 North 26 East, Gila and Salt River Meridian

     
Section 1:
  All;
Section 3:
  All;
Section 5:
  All;
Section 7:
  All;
Section 9:
  All;
Section 11:
  All;
Section 13:
  All;
Section 15:
  All;
Section 17:
  All;
Section 19:
  All;
Section 21:
  All;
Section 23:
  All;
Section 25:
  All;
Section 27:
  All;
Section 29:
  All;
Section 31:
  All;
Section 33:
  All;
Section 35:
  All.

 

11



--------------------------------------------------------------------------------



 



Township 18 North 25 East, Gila and Salt River Meridian

     
Section 1:
  All;
Section 3:
  All;
Section 5:
  All;
Section 9:
  All;
Section 11:
  All;
Section 13:
  All;
Section 15:
  All;
Section 17:
  All;
Section 21:
  All;
Section 23:
  All;
Section 25:
  All;
Section 27:
  All;
Section 29:
  All;
Section 33:
  All;
Section 35:
  All.

Township 18 North 26 East, Gila and Salt River Meridian

     
Section 1:
  All;
Section 3:
  All;
Section 5:
  All;
Section 7:
  All;
Section 9:
  All;
Section 11:
  All;
Section 13:
  All;
Section 15:
  All;
Section 17:
  All;
Section 19:
  All;
Section 21:
  All;
Section 23:
  All;
Section 25:
  All;
Section 27:
  All;
Section 29:
  SE1/4; N1/2, SW 1/4.
Section 31:
  All
Section 33:
  All;
Section 34:
  SW1/4, NW1/4;
Section 35:
  All.

Township 19 North 25 East, Gila and Salt River Meridian

     
Section 12:
  W1/2SW1/4, S1/2NW1/4;
Section 13:
  All;
Section 23:
  All;
Section 25:
  All;
Section 27:
  All;
Section 33:
  All;
Section 35:
  All;

 

12



--------------------------------------------------------------------------------



 



Sections 1, 11, 15 and 21 as to those portions lying south and east of the
thread of the stream of the Rio Puerco of the West and lying south of the
southern limit of the right-of-way of the Atlantic and Pacific Railroad.
Township 19 North 26 East, Gila and Salt River Meridian

     
Section 3:
  All;
Section 5:
  All;
Section 7:
  All;
Section 9:
  All;
Section 11:
  All;
Section 13:
  All;
Section 15:
  All;
Section 17:
  All;
Section 19:
  All;
Section 21:
  All;
Section 23:
  All;
Section 25:
  All;
Section 27:
  All;
Section 29:
  All;
Section 31:
  All;
Section 33:
  All;
Section 35:
  All.

Township 20 North 26 East, Gila and Salt River Meridian

     
Section 21:
  S1/2;
Section 22:
  S1/2;
Section 23:
  As to that portion lying south of the southern limit of the right-of-way of
the Atlantic and Pacific Railroad;
Section 27:
  As to that portion lying north of the northern limit of the right-of-way of
the Atlantic and Pacific Railroad;
Section 28:
  NE 1/4, E 1/2 of NW1/4, NE1/4 of SW/14
Section 29:
  As to that portion lying south of the southern limit of the right-of-way of
Interstate 40.
Section 31:
  All;
Section 33:
  As to that portion lying west of the thread of the stream of the Rio Puerco
and also as to that portion lying south and east of the thread of the stream of
the Rio Puerco of the West and lying south of the southern limit of the
right-of-way of the Atlantic and Pacific Railroad;
Section 35:
  All.

 

13



--------------------------------------------------------------------------------



 



EXHIBIT B
TO
MEMORANDUM OF
POTASH SHARING AGREEMENT
THE ROYALTY POOL AREA
Operator acquired interest in Authorized Minerals in privately owned mineral
estate of land located in Apache County, Arizona as follows:
Township 17 North 25 East, Gila and Salt River Meridian;
Township 17 North 26 East, Gila and Salt River Meridian;
Township 18 North 25 East, Gila and Salt River Meridian;
Township 18 North 26 East, Gila and Salt River Meridian;
Township 19 North 25 East, Gila and Salt River Meridian;
Township 19 North 26 East, Gila and Salt River Meridian; and
Township 20 North 26 East, Gila and Salt River Meridian (as to land south of
Interstate 40).

 

14